Judgment, Supreme Court, New York County (Rosalyn Richter, J.), rendered December 5, 2001, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree and two counts of criminal possession of a weapon in the third degree, and sentencing him to an aggregate term of seven years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]), including its rejection of defendant’s defense of temporary innocent possession.
Defendant’s other argument is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find no basis for reversal. Concur—Andrias, J.E, Nardelli, Gonzalez, Sweeny and Catterson, JJ.